DETAILED CORRESPONDENCE
Response to Amendment
This is Amendment filed on 04/26/2022 has been received. Claims 1-11 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claim Rejections - 35 USC § 102/103
Cited in prior action: a quotation of 35 U.S.C. 102 and 103 which forms the basis for all rejections set forth in this Office action.
Claims 1 and 3-7 are rejected under 35 USC § 102(a)(1) as anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) (refer to enclosed documents for numbered citations).
Regarding claim 1,
Nithyadharseni teaches an anode active material for a lithium ion battery (see paragraph 001), comprising:
Primary particles, including dispersed Si, Sn and Sb (see paragraph 002) in Si-Sn-Sb alloys ([003], alloys”). The particles thereof are the main, and thus the primary, particles because when synthesizing SiSnSb, the author is silent to any other products remaining in the isolated precipitate [004]. 
wherein the primary particles have peaks at 20 positions of 29.1±1, 41.6 ±1, 51.6±1, 60.4±1, 68.5±1 and 76.1±1 in X-ray diffraction (See figure 1, peaks under CNT/SiSnSb). Since the materials present are the same and the XRD pattern in Figure 1 appears to fall within the claimed ranges for the XRD peaks, it is the examiners position that Figure 1 meets the claimed XRD peak values.
Nithyadharseni does not explicitly teach a uniform dispersion of primary particles; however, it does not appear there are any additional phases in the XRD peaks, such that the material is either inherently uniformly dispersed, because it is an alloy, or alternatively, it would have been obvious, because an alloy is desired (see [003], “alloys”), to get rid of any impurities to ensure a uniform dispersion such that the XRD peaks match with the prior art, the material does not differ, and the benefits of the prior art are ensured.
Regarding claim 3,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see rejection of claim 1 above), wherein the primary particles further comprise carbon nanotubes (claimed carbon), based on a total weight of the anode active material of the lithium ion battery being 100 wt%, a weight percentage of carbon is less than 10 wt% (see paragraph 005, “Appropriate gram molecular weight (1% of total weight of Sn, Sb and Si) of CNT”). 
Regarding claim 4,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see rejection of claim 1 above), wherein the primary particles comprise Si-Sn-Sb alloys ([002], alloy”).
  Regarding claim 5,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 4 (see rejection of claim 4 above), wherein the primary particles further comprise Sn in an elemental state (see paragraph 007 of Nithyadharseni, “shows traces of parent elements of Sn and Sb phases”) in order to allow for reversible reactions that buffer against volume change (see paragraph 001 and equations (1) and (2)). 
Regarding claim 6,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see rejection of claim 1 above), wherein a particle size of the primary particles of the anode active material of the lithium ion battery ranges from 500 -1,000 nm (see paragraph 10, “average size of                         
                            5
                            μ
                            m
                            "
                        
                    ), which overlaps with the claimed range of 200-500 nm, and is thus obvious. See MPEP 2131.01.
Regarding claim 7,
Nithyadharseni teaches an anode for a lithium ion battery [003] comprising an anode active material for the lithium ion battery according to claim 1 (see paragraph 002, 003, and rejection of claim 1 above).
Claim Rejections - 35 USC § 103
Quotation cited in prior action.
Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nithyadharseni (“Electrochemical studies of CNT/Si–SnSb nanoparticles for lithium ion batteries”; October 2015) in view of Guo (“Si/SnSb alloy composite as high capacity anode materials for Li-ion batteries”, December 2006) (refer to enclosed documents for numbered citations).
Regarding claim 2,
Nithyadharseni teaches the anode active material for the lithium ion battery of claim 1 (see rejection of claim 1 above), but fails to teach the molar percentages of Si, Sn, and Sb.
Guo teaches a composite including Si, Sn, and Sb [002], wherein:
a molar percentage of Si of the primary particles is 33.33% (see reaction (1) with molar ratio of 1:1:1, i.e. a molar percentage of Si as about 33.33%; which falls within the claimed range of 5% to 80%),
a molar percentage of Sn of the primary particles is 33.33% (see reaction (1); which falls within the claimed range of 10% to 50%),
and a molar percentage of Sb of the primary particles is 33.33% (see reaction (1); which falls within the claimed range of 10% to 50%).
Despite their different synthesis methods, due to Guo containing similar materials with similar diffraction patterns, it would be obvious to one of ordinary skill of the art before the effective filing date to substitute the molar percentages from Guo into Nithyadharseni, because Guo’s anode active material has been identified as a suitable ratio for SiSnSb alloys and because it is substituting one molar ratio for another. 
Regarding claim 8,
Modified Nithyadharseni teaches the anode for the lithium ion battery of claim 7 (see rejection of claim 7 above), but fails to teach a conductive material and adhesive agent. Guo teaches:
A conductive material (see paragraph 006, “copper foil”). It is the examiners position that copper foil is conductive.
And an adhesive agent (see paragraph 006, “PVDF”). It is the examiners position that PVDF is an adhesive agent.
Wherein the anode active material for the lithium ion battery is adhesive to the conducing material by the adhesive agent (see paragraph 007, “slurry, painted on a copper foil” wherein the slurry contains the adhesive agent).
It would be obvious to one of ordinary skill of the art before the effective filing date combine the adhesive agent taught by Guo with the anode for the lithium ion battery taught by modified Nithyadharseni in order to better adhere the active material to the conductive material. 
Regarding claim 9,
Modified Nithyadharseni teaches the anode for the lithium ion battery of claim 8 (see rejection of claim 8 above), wherein Guo teaches the adhesive agent comprises a polymer having a structure of PVDF (see paragraph 006, “PVDF”). 
Regarding claim 10,
Modified Nithyadharseni teaches a lithium ion battery (see paragraph 016 of Guo), comprising the anode according to claim 7 (see rejection of claim 7 above).
Regarding claim 11,
Modified Nithyadharseni teaches the lithium ion battery of claim 10 (see rejection of claim 10 above), wherein Guo teaches it further comprising: 
a cathode (see paragraph 007, “metallic lithium foil”).
and an electrolyte disposed between the anode and the cathode (see paragraph 007, “electrolyte”). 
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended term “in Si-Sn-Sb alloys” differentiates the claims over the prior art. However, this is not persuasive, because Nithyadharseni teaches Si-Sn-Sb alloys (see [003], “alloys”).
Applicant argues that the characteristic of uniform distribution belongs to SnSb rather than Si-SnSb in the prior art. However, this is not persuasive, as the “uniformly dispersed” from the instant specification means that the product phases do not include Si, as in Comparative Example 2, while “uniform distribution” refers to particle size in Nithyadharseni.
Applicant argues that reduction method used in their comparative example produced a nonuniform dispersion, such that the primary particles of the prior art must also be non-uniform. However, this is not persuasive, because the reduction method of the prior art is distinctly different from that used in that of instant application Comparative Example 2. The prior art uses a co-precipitation method, with chemical reducing agent, instead of starting from oxides and using thermal reduction. There is no evidence that the Si-SnSb alloy does not have a uniform dispersion. Moreover, if there were a non-uniform dispersion giving rise to separated phases in the alloy, such as Si, this would be reflected by the prior art having differing XRD peaks than the present invention, as in Guo. Guo teaches Si-Sn-Sb particles made using a method substantially identical to that of Comparative Example 2, XRD peaks corresponding to Si are clearly visible. This is not the case in Nithyadharseni, and the XRD peaks are substantially the same as claimed and shown in instant specification, Fig. 1, and additional XRD peaks corresponding to Si are not present. This suggests that there is no presence of other phases associated with a non-uniform dispersion. 
Further, applicant argues that the term “Si-SnSb” suggests that that Si is not uniformly dispersed; however, this is not persuasive as the prior art is silent to any non-uniform dispersion of Si in the Si-SnSb sample, as reflected by the XRD peaks, and the use of the term can reflects research progression from just an Si anode material or SnSb anode material (see [003] of Nithyadharseni). 
Applicant argues that paragraph [007], stating “incorporation of Si in the SnSb lattice” suggests that Si-SnSb is not uniformly dispersed; however, the presence of an interstitial alloy does not preclude a uniform dispersion, further evidenced by the XRD peaks mentioned above. 
Applicants arguments regarding combination with Guo rely on the primary particles having a non-uniform dispersion. However, this is not persuasive, because the rejection of claim 1 above states that a uniform dispersion is either inherent, or obvious. 
The applicant argues that all other claims should be allowed based off an allowable claim 1. However, this is not persuasive, as the rejection on claim 1 has been sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806. The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728   

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721